DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below. The amendments do not overcome the double-patenting rejections as further discussed below. This office action is made FINAL.
.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

              4.	Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over IGUCHI et al (2016/0073118) in view of MCMAHON (8,305,546) and further in view of MESSMER (2015/0042890)
IGUCHI discloses transmitting method and further discloses a transmitting device comprising:
	Circuitry (figs.5-11, Encoder 16) configured to: Generate a basic video stream including first encoded image data of first image data of a basic format, and an extended video stream including second encoded image data of second image data of a type of high-quality format that is selected from a plurality of selectable types of high-quality format, the second encoded data being a scalable extension of the first encoded image data corresponding to at least a dynamic range conversion between the basic format and the type of high-quality format (figs.1, 2, 8, 9, 11-18, [0058-0062], [0082-0089], [0094-0098] and [0123-0129]), note the encoder encodes MPEG stream of a based layer and extended video stream in packets, where the packets includes information on the type and number of levels of scalable encoding indicating high quality format; note further that the Encoder generates different levels of layers, assigning IDs/labels/priority (Layer level A to Z, layer level A+B, etc.,), each level prioritized based on enhancement types: temporal scalable coding, spatial scalable coding, grouping levels describing layer level(s) as MOOV or MOOF, including classification of layers, etc., and generates program information including information indicating type of scalable coding and a number of layer levels including creating an association relationship between packet IDs and the layer level(s) for reproduction of 120fps, 60fps, etc., video images; and
           Generate a container that includes the basic video stream, the extended video stream, and scalable information, the scalable information including a first field that specifies the type of high-quality format corresponding to the second encoded image data; and a transmitter configured to transmit the container and circuitry configured to: 30 extract the scalable information from the container, and obtain the first image data from the basic video stream or obtain the second image data from the extended video stream, as display image data, on a basis of the extracted scalable information and a display configured to display the display image data, wherein the circuitry is configured to obtain the first image  generates scalable or levels of layers, and further discloses scalable-coded stream (a stream including both the based layer and an enhancement layer) and includes information indicating an association relationship between a plurality of assets and packet IDs….classifying layer(s) and furthermore discloses the information includes Descriptor(s) which indicates layer(s) relationship between packet IDs (assets) (0058-0060) with attributes including signaling ([0104-01112]), furthermore the packets includes information on the type and number of levels of scalable encoding indicating various layer levels of enhancement; the PMI program information in the received encoded stream, includes layer levels of encoded data; the Encoder generates different levels of layers, assigning IDs/labels/priority (Layer level A to Z, layer level A+B, etc.,), each level prioritized based on enhancement types: temporal scalable coding, spatial scalable coding, grouping levels describing layer level(s) as MOOV or MOOF, including classification of layers, etc., and generates program information including information indicating type of scalable coding and a number of layer levels including creating an association relationship between packet IDs and the layer level(s) for reproduction of 120fps, 60fps, etc., video images and inserts the information in the MPEG2-TS or other streams and where a receiving device, decodes for presentation in accordance with the processing resources associated with the receiving device
	IGUCHI discloses scalable descriptors with links or relationship between a plurality of assets and packet IDs, including attributes, signaling, timing information, etc., BUT appears silent as to where the scalable information includes a first field that specifies the type of high-quality format corresponding to the second, where the scalable information includes a second field that indicates a length of the scalable information 
	However, in the same field of endeavor, MCMAHON discloses systems and methods for transmitting and receiving array image data and further discloses dynamic descriptors various streams dynamic descriptors: Padding, Timing, User, etc., as additional embedded data, dynamic descriptors, with scalable fields having variable length, timing information, etc.  that allows for expansion of the length, scaling and signaling (figs.1, 4, col.11, lines 10-25, col.13, lines 44-60, col.14, line 60-col.15, line 31 and 16, line 55-col.17, line 34, not limited, note also the tables)
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of McMahon into the system of Iguchi to dynamically control the length of the descriptor for efficiently processing of information describing the content.
	IGUCHI as modified by MCHAHON, generates a container including scalable ranges with predetermining varying rates that further allows for expansion of the length, scaling and signaling accordingly, BUT appear silent as to wherein the basic format corresponds id a first dynamic range, and the type of high-quality format corresponds to a second dynamic range that is greater than the first dynamic range.
However, in the same field of endeavor, MESSMER discloses method and system for video equalization and further discloses a broadcast transmission apparatus or server that generates a container or MPEG stream of mixture of SDR and HDR formats, distinguishes between the formats (high and standard), which further includes other characteristics, color gamut, gray level(s) that enables different types of display devices to perform dynamic processing of the SDR and HDR formats using the characteristics associated with the streams (figs.1-6, Abstract, [0013-0015], [0024-0030], [0041-0048] and [0059-0060])  
             Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of MESSMER into the system of IGUCHI as modified by MCHAHON to provide additional enhancement to the video that further provides additional services to other type of display characteristic or capabilities of devices on the network. 

	As to claims 5, IGUCHI further discloses wherein the 5 container is in an MPEG Media Transport (MMT) format or an MP4 format ([0005-0007], [0043] and [0060])
	As to claims 6, IGUCHI further discloses wherein the extended video stream has an NAL unit structure, and 10 the scalable information is included in a header of an NAL unit of the extended video stream ([0062-0067] and [0110-0120])
             As to claims 7, IGUCHI further discloses wherein the extended video stream has an NAL unit structure, and the scalable information is included in an SEI NAL unit of the extended video stream ([0062-0067] and [0110-0120].
	As to claims 8, IGUCHI further discloses wherein the container is an MPEG2-TS, and the scalable information is a descriptor included in a program map table of the MPEG2-TS ([0005-0007], [0043] and [0060]).
	As to claim 9, the claimed “A transmitting method…” is composed of the same structural elements that were discussed in claims 1-2.
	As to claim 10-12, the claimed “A receiving device…” is composed of the same structural elements that were discussed in claims 1-2.
	Claims 13-14 are met as previously discussed in claims 3-4.
	As to claims 15, IGUCHI further discloses wherein the circuitry is configuredto receive capability information from a display device connected to the receiving device, the capability information indicating a display capability of the display ([0012], [0035] and [0054])
	Claim 16 is met as previously discussed in claim 5.
	Claim 17 is met as previously discussed in claim 7.

	Claim 19 is met as previously discussed in claim 8.
	As to claim 20, IGUCHI further discloses where a display configured to display the display image 20 data, wherein the display is a liquid crystal display (LCD) or an organic electro-luminescence (EL) display ([0081])


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should 

6.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,791,364). Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The current application (17/030,308)…equates to…U.S. Pat (10,791,364).
      As to claim 1, the claimed “A transmitting device..." equates to “A transmitting device...” of Pat ‘364 (col.24, line 50). 
    the claimed “a circuitry…”, “generate…” and “transmitter…” equates to “a circuitry…”, “generate…” and “transmitter…” of Pat ‘364 (Col.24, line 51-col.25, line 10)
	Claims 2-8 equates to claims 2-10 of Pat ‘364 (col.11, line 11-Col.12, line 8).
	As to claim 9, the claimed “A transmitting method…” is composed of the same structural elements that were discussed with respect to claim 1.
	As to claim 10, the claimed “A receiving device…” is composed of the same structural elements that were discussed with respect to claim 1.
	Claims 11-20 equates to claims 2-10 of Pat ‘364 (col.11, line 11-Col.12, line 8).
      Although the conflicting claims are not identical, they are not patentably distinct from each other (one being broader than the other). Allowance of claims 1-20 of the instant application would result in an unjustified timewise extension of the monopoly defined by patent claim Y.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
  /ANNAN Q SHANG/  Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                


ANNAN Q. SHANG